Citation Nr: 0831379	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) and Fee 
Processing Center (FPC) in Canandaigua, New York


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
in the denial of his claim for payment of unauthorized 
medical expenses. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 administrative decision 
of the Department of Veterans Affairs Medical Center (VAMC) 
and Fee Processing Center (FPC) in Canandaigua, New York.  

The Board notes that the veteran was scheduled for a 
videoconference hearing in this matter in May 2007.  This 
hearing was cancelled at the request of the veteran. 

The appeal is REMANDED to the RO via the VAMC in Canandaigua, 
New York.  VA will notify the veteran if further action is 
required.


REMAND

The veteran contends that he is entitled to repayment of 
unauthorized medical expenses incurred at a private facility 
in October 2004.  He argues that he was unaware of the 
January 2005 denial of his claim, which prevented him from 
submitting a notice of disagreement.  

The veteran's claims folder reveals that he submitted a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative in May 2002.  He appointed the New 
York State Division of Veterans Affairs to represent him in 
matters before the VA.  There is no indication that the 
veteran has withdrawn this power of attorney (POA), and the 
record shows that his representative has participated in 
claims that were adjudicated in the same time period in which 
the matter on appeal was decided.  

However, there is no indication that the veteran's 
representative has been provided an opportunity to assist him 
in the matter currently on appeal to the Board.  A copy of 
the November 2004 letter stating that a Form 10-583 must be 
submitted was never provided to the representative.  
Similarly, the January 2005 letter which notified the veteran 
of the denial of his claim and informed him that he had one 
year in which to submit a notice of disagreement was not 
forwarded to the representative.  Finally, there is no 
indication that copies of the September 2006 reconsideration 
and the October 2006 statement of the case were ever sent to 
the veteran's representative.  The veteran's representative 
has not submitted any argument regarding the matter on 
appeal.  

The veteran has the right to representation in his claims 
before the VA.  38 C.F.R. § 20.600 (2007).  The failure to 
notify the veteran's representative of the actions taken in 
this claim has, in essence, deprived him of this right.  The 
Board notes that in a matter such as this one, in which the 
denials are based on the veteran's failures to timely submit 
the proper forms and then to timely submit a notice of 
disagreement, representation may have been especially 
important.  See 38 C.F.R. §§ 17.131, 20.302(a) (2007).  
Therefore, in order to protect the veteran's right to due 
process, the Board finds that the veteran's representative 
must be afforded an opportunity to participate in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send new copies of the November 
2004 duty to assist letter to the 
veteran and to his representative.  
After allowing the appropriate time 
period to respond, readjudicate the 
veteran's claim.

2.  If the veteran's claim remains 
denied, copies of the notice of the 
decision and the veteran's appellate 
rights must be provided to both the 
veteran and his representative.  Any 
additional notifications or statements 
that must be prepared should be 
provided to both the veteran and his 
representative.  If the readjudicated 
claim is appealed, the representative 
should be provided an opportunity to 
submit argument.  

3.  In the event that neither the 
veteran nor the representative responds 
to the additional notification, this 
case must be returned to the Board for 
consideration of the matter currently 
on appeal.  However, the representative 
must be afforded an opportunity to 
submit argument as to the timeliness of 
the notice of disagreement.  If the 
claim for unauthorized medical expenses 
is allowed, or there is a 
readjudication of the matter that is 
denied and appealed, then the matter 
currently on appeal will be considered 
moot. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

